Citation Nr: 1214109	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  08-14 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a right lower extremity disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel
INTRODUCTION

The Veteran served on active duty in the Army from January 1968 to December 1970.  He was stationed in Vietnam from January 1970 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan denied service connection for "spinal injury, residuals of broken neck, right shoulder injury and intermittent paralysis of right lower extremity."  During the current appeal, the Veteran, his representative, and the RO have each characterized the issue(s) on appeal differently.  The Board has, however, defined the issues on appeal as are noted on the title page to better reflect the Veteran's contentions and the evidence of record.

Further, on the May 2008 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge.  His requested hearing was scheduled in June 2009.  In a correspondence dated in June 2009, however, he requested that the hearing be postponed.  Another hearing was then scheduled in September 2009.  Despite receipt of the notice of the date and location of said hearing, however, the Veteran declined to show for the hearing.  Not having received a request for postponement, and pursuant to 38 C.F.R. § 20.704(d), the Board considers the Veteran's hearing request to be withdrawn.  38 C.F.R. § 20.704(d).  

At the beginning of the appeal, the Veteran was represented by a Veterans Service Organization.  In November 2008, however, he revoked that power of attorney and appointed the American Legion as his representative.

The issue of entitlement to service connection for a right knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.
REMAND

After having carefully considered the matter, and for the reasons expressed immediately below, the Board finds that the issues on appeal must be remanded for further development.  The Board is cognizant of the fact that this case has been in adjudicative status for several years.  Thus, the Board wishes to assure the Veteran that it would not be remanding this case unless it was essential for a full and fair adjudication of his appeal.

The Veteran contends that his right leg problems were caused by wearing military boots during service.  In the alternative, he maintains that this condition was caused or aggravated by cellulitis of the right foot, a condition he was treated for during service.  [The Board notes that the RO has denied service connection for a right foot condition several times.] 

The Veteran also contends that his back, neck, and right shoulder problems are the result of a helicopter crash in 1970.  There is no documentation of a helicopter crash in the service treatment records (STRs) that are of record.  However, the Veteran's DD 214 shows that his military occupational specialty (MOS) was that of helicopter door gunner.  

Further review of the record shows that the Veteran's complete service records have not been obtained and associated with the claims file.  The Veteran claims that he received in-patient treatment for injuries sustained in the alleged helicopter crash at the Ireland Community Army Hospital (ICAH).  STRs indicate that he was admitted to the ICAH in 1968 for treatment of cellulitis in his feet.  As his representative has correctly noted, it does not appear that the RO requested clinical treatment records from the ICAH.  These records should be obtained. 

In addition, there are outstanding VA treatment records that need to be obtained.  The Veteran contends that he received treatment at the VA Medical Center (VAMC) in Allen Park, Michigan from January 1973 to December 1975.  A correspondence dated in June 1992 establishes that the Allen Park VAMC provided "a complete photocopy of [the Veteran's] entire medical record" to the Veteran upon his request.  The claims file contains no treatment records for this facility.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, all the Veteran's VA treatment records should be obtained and associated with the claims file.

Moreover, service personnel records have not been obtained by the RO.  These records could be significant in that they may contain information concerning the alleged helicopter crash.  On remand the RO should attempt to obtain these records.

Finally, the claims file indicates that the Veteran receives disability benefits from the Social Security Administration (SSA).  Those records are not of record.  The duty to assist extends to obtaining SSA records where they are relevant to the issue under consideration.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010). 

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a corrective VCAA notification letter pertaining to the issues on appeal:  entitlement to service connection for back, neck, and right shoulder disabilities and entitlement to service connection for a right lower extremity disability, on a direct basis and as secondary to a service-connected disability.  The correspondence should include direct and secondary service connection criteria.  

2. Request the Veteran's service personnel records from the National Personnel Records Center (NPRC) and other appropriate records depositories.  Associate any such available documents with the Veteran's claims folder. 

3. Take the necessary steps to obtain any records from January 1968 to December 1970, for treatment received at ICAH, and associate them with the claims file.  All attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file.  

4. Obtain any treatment records from the VAMC in Allen Park, Michigan, from January 1973 to December 1975.  All pertinent records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file.  

5. Obtain copies of records pertinent to the Veteran's claim for Social Security disability benefits, including the SSA decision as well as the medical records relied upon concerning that claim.  All such available documents should be associated with the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.  

6. Then, readjudicate the claims on appeal, as are listed on the title page.  If any of the benefits sought on appeal remain denied, provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (the Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

